  Case 1:11-cr-00554-TSE Document 68 Filed 04/14/20 Page 1 of 3 PageID# 700



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                       )
                                                )
               v.                               )
                                                )        CRIMINAL NO. 1:11-cr-554 (TSE)
 JUBAIR AHMAD,                                  )
                                                )
               Defendant.                       )

         Government’s Reply to Motion for Return of Property under FRCrP 41(g)

        Defendant Jubair Ahmad has filed a motion for return of seized property, to include his

passport. (Dkt. 66). The government has no objection to returning the defendant’s property, and

will ensure that such property is returned to the defendant’s family. However, the government

does not have an exact timeline as to when that will happen. With required social distancing and

teleworking due to the Coronavirus, it will likely take longer than normal to have FBI personnel

who can identify, locate and return defendant’s property. Nonetheless, the defendant’s release

date is not until February 2022, and the government will endeavor to have it returned well before

then.


                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney
Case 1:11-cr-00554-TSE Document 68 Filed 04/14/20 Page 2 of 3 PageID# 701



                              By:                      /s/
                                    John T. Gibbs
                                    Virginia Bar No. 40380
                                    Assistant United States Attorney
                                    United States Attorney’s Office
                                    2100 Jamieson Avenue
                                    Alexandria, Virginia 22314
                                    Office: (703) 299-3700
                                    Fax:     (703) 299-3980
                                    Email: john.gibbs@usdoj.gov




                                     2
  Case 1:11-cr-00554-TSE Document 68 Filed 04/14/20 Page 3 of 3 PageID# 702



                                       Certificate of Service

        I certify that on April 14, 2020, I electronically filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system. I also directed that a copy of this filing be mailed

to:


      Jubair Ahmad
      79017-083 Unit EB
      Sea-Tac Federal Detention Center
      P.O. Box 13900
      Seattle, WA 98198



                                           By:                    /s/
                                                 John T. Gibbs
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 2100 Jamieson Avenue
                                                 Alexandria, Virginia 22314
                                                 Office: (703) 299-3700
                                                 Fax:    (703) 299-3980
                                                 Email: john.gibbs@usdoj.gov




                                                  3
